DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-16 in the reply filed on 5/17/2022 is acknowledged.  Claims 17-20 are withdrawn from prosecution.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/16/2020 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2006/0178452 A1) to Hoefler  (hereinafter Hoefler).
Hoefler is directed toward aqueous silica dispersions.  Hoefler discloses at paragraph [0011] that the aqueous silica dispersion is prepared by providing an aqueous medium, and admixing a polymeric dispersing agent and an aminosilane compound into the aqueous medium.  Next, silica particles are admixed into the aqueous medium.   Hoefler discloses at paragraph [0013] that treated and untreated silica particles may be used and it is implied that it may be in a powdered form if dried and would be expected to have a specific gravity from 2.1 to 2.5 and a bulk density from 12 to 40 lb/ft3.  Hoefler discloses at paragraph [0020] that the aqueous medium has a pH of 6 and greater, preferably 7 and greater, which reads on Applicants range of 5.5 to 7.5.  Hoefler discloses at paragraph [0029] that the organic acid added includes itaconic acid with a pH of 2 to 13 that reads on Applicants range of 1.5 to 3.5.  Hoefler discloses at paragraph [0035] that the siliconate is combined to form a pH around 6.  Hoefler discloses at paragraph [0049] that the silica was 62g/103g about 60% by weight that reads on the ranges of 35% to 75%.  Hoefler discloses at paragraph [0015] that the particles may be fumed silica.  Hoefler discloses each and every element as arranged in claims 1-13.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





9.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2006/0178452 A1) to Hoefler  (hereinafter Hoefler) in view of the teachings of (US 2021/0024755 A1) to Feral-Martin et al.  (hereinafter Feral).
Hoefler is directed toward aqueous silica dispersions.  Hoefler discloses at paragraph [0011] that the aqueous silica dispersion is prepared by providing an aqueous medium, and admixing a polymeric dispersing agent and an aminosilane compound into the aqueous medium.  Next, silica particles are admixed into the aqueous medium.   Hoefler discloses at paragraph [0013] that treated and untreated silica particles may be used and it is implied that it may be in a powdered form if dried and would be expected to have a specific gravity from 2.1 to 2.5 and a bulk density from 12 to 40 lb/ft3.  Hoefler discloses at paragraph [0020] that the aqueous medium has a pH of 6 and greater, preferably 7 and greater, which reads on Applicants range of 5.5 to 7.5.  Hoefler discloses at paragraph [0029] that the organic acid added includes itaconic acid with a pH of 2 to 13 that reads on Applicants range of 1.5 to 3.5.  Hoefler discloses at paragraph [0035] that the siliconate is combined to form a pH around 6.  Hoefler discloses at paragraph [0049] that the silica was 62g/103g about 60% by weight that reads on the ranges of 35% to 75%.  Hoefler discloses at paragraph [0015] that the particles may be fumed silica.  Hoefler discloses each and every element as arranged in claims 1-13, but is silent regarding an alkali metal siliconate.
	Feral is directed toward silica and its process of manufacture.  Hoefler and Feral are both directed toward silica and its process of manufacture and therefore are analogous art.  Feral teaches at paragraph [0011] that the precipitated silica is dried into a powder.  Feral teaches at paragraph [0036] that the silica powder has a density of 0.1 to 0.5 g/cm3 (6.2 to 31.2 lb/ft3) that reads on Applicants range of 12 to 40 lb/ft3.  Feral teaches at paragraph [0049] that the silica is mixed with either succinic, oxalic or adipic acids.  Feral teaches at paragraph [0062] that a preferred siliconate is an alkali metal of a potassium methyl siliconate.  One skilled in the art would find it obvious to select an alkali metal that is a preferable form for preparing an aqueous silica suspension.
	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Hoefler in view of the teachings of Feral to use the preferred form of siliconate in preparing the aqueous silica suspension that forms a prime facie case of obviousness for claims 1-16.   

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766